Citation Nr: 0503997	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta.

2.  Entitlement to service connection for right leg 
shortening.

3.  Entitlement to service connection for deviation of 
cervical and thoracic spines.

4.  Entitlement to service connection for disc herniation.

5.  Entitlement to an initial rating in excess of 10 percent 
for spondylolisthesis with spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1992 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for spondylolisthesis with spondylolysis at L5-S1 
and assigned a 10 percent rating effective from March 2001.  
The RO denied entitlement to service connection for spina 
bifida occulta at L5, right leg shortening, deviations of the 
cervical and thoracic spines at multiple levels, and disc 
herniation at L4-5.  

The veteran presented testimony before the undersigned acting 
Veterans Law Judge in November 2004.  A copy of the hearing 
transcript was attached to the claims file.

The issues of entitlement to service connection for right leg 
shortening and for disc herniation at L4-5 and entitlement to 
an initial rating in excess of 10 percent for 
spondylolisthesis with spondylolysis at L5-S1 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  As shown in the written transcript, at the August 2004 
hearing, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal on the record on the 
issue of entitlement to service connection for deviations of 
the cervical and thoracic spines at multiple levels.  He also 
submitted a written withdrawal of this issue at the hearing.  

2.  Spina bifida occulta is a developmental defect.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for deviations of the cervical and thoracic spines 
at multiple levels have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  Spina bifida occulta is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(c), 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Deviations of cervical and thoracic spines

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a) (2004).

The veteran, through his representative, filed a substantive 
appeal (VA Form 9) in December 2002 on multiple issues, 
including entitlement to service connection for deviations of 
the cervical and thoracic spines at multiple levels.  At his 
Board hearing in August 2004, the veteran on the record 
stated that he was withdrawing this issue and submitted a 
written withdrawal of the issue which was attached to the 
claims file.  A written transcript of the hearing is of 
record.  

In light of the foregoing, the Board finds that the veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for deviations of the cervical and thoracic spines 
at multiple levels and, hence, there remain no allegations of 
error of fact or law for appellate consideration on this 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
entitlement to service connection for deviations of cervical 
and thoracic spines and this issue is dismissed.

II.  Spina bifida occulta

A.  Veterans Claims Assistance Act

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
formal claim filed in April 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make determination as to applicability of the various 
provisions of VCAA to a particular claim).

The Board believes, however, that the VCAA is not applicable 
to the present claim for entitlement to service connection 
for spina bifida occulta, as it is a question of law whether 
the veteran's spina bifida occulta is a disability for VA 
compensation purposes.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Nonetheless, the appellant has been notified of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  He was notified of the necessary criteria and the 
reasons that his claim had been denied by means of the 
discussions in the October 2001 decision and the October 2002 
statement of the case (SOC) and the July 2003 supplemental 
statement of the case (SSOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim.  The RO notified the appellant 
of the provisions of the VCAA in a December 2003 letter.  

Because it has not been established that spina bifida occulta 
met the statutory definition of a disability for VA 
compensation purposes, further development would serve no 
useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2004).  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Any error for noncompliance with the notice provisions of the 
VCAA is harmless, and no prejudice has been visited upon the 
veteran in this regard.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


B.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2004).

C.  Factual background and analysis

Service medical records show that in January 1995 the veteran 
was referred to a community hospital for a back injury after 
a fall in the shower.  A lumbar CT scan revealed, in 
pertinent part, a spondylolysis at the L5 level with a spina 
bifida probably present at that level also.  The pertinent 
impression was spondylolysis at L5 with a very mild forward 
subluxation of L5 on S1.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of the spine in May 2001.  An x-ray of the lumbar 
spine revealed spina bifida occulta at L5-S1 level and there 
was also grade 1 spondylolisthesis with spondylolysis at L5-
S1.  

Spina bifida occulta, L5-S1, was identified during active 
service, and was confirmed on the May 2001 VA examination.  
Congenital or developmental defects may not be service 
connected because they are not considered injuries or 
diseases under VA law and regulations.  38 C.F.R. 
§§ 3.303(c), 4.9.  Spina bifida occulta is a developmental 
disorder for which benefits may not be granted, see Thibault 
v. Brown, 5 Vet. App. 520, 522-23 (1993), and thus service 
connection cannot be granted for this disorder.

Many such defects, however, can be subject to superimposed 
disease or injury.  If, during an individual's military 
service, superimposed disease or injury does occur, service-
connection may indeed be warranted for the resultant 
disability.  See VAOGCPREC 82-90.

The service medical records indicate that the veteran 
suffered a trauma to his low back during service and CT scan 
findings noted spondylolysis at the same level as a probable 
spina bifida.  To the extent that a superimposed injury to 
his spina bifida occulta at L5 occurred in service for which 
service-connection may indeed be warranted for a resultant 
disability, the Board notes that the veteran is presently 
service-connected for spondylolisthesis with spondylolysis at 
L5-S1.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for spina bifida occulta, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

The appellant's claim lacks legal entitlement under the 
applicable provisions, and it remains subject to denial on 
the basis of a lack of legal merit under Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

The appeal on the issue of entitlement to service connection 
for deviations of cervical and thoracic spines is dismissed.

Entitlement to service connection for spina bifida occulta is 
denied.


REMAND

The veteran is service-connected for spondylolisthesis with 
spondylolysis at L5-S1.  He seeks a initial rating in excess 
of 10 percent for his service-connected low back disability 
and also seeks entitlement to service connection for low back 
disc herniation and right leg shortening.  At the veteran's 
personal hearing in August 2004, the veteran's representative 
suggested rating the low back disability under the rating 
code for intervertebral disc syndrome as some cases of 
spondylolisthesis develop into neurological problems.  
Evidence of record shows low back disc herniation and right 
leg shortening.  The representative requested that the 
veteran be afforded an examination to include a medical 
opinion concerning whether there is a causal relationship 
between these conditions and the service-connected low back 
disorder.  

In addition, at his hearing the veteran mentioned that he had 
seen a VA doctor in October 2003 at a VA hospital in Detroit 
and was going to be referred for physical therapy.  It does 
not appear that this VA treatment record is contained in the 
claims file.  As this is constructively of record, and may 
contain relevant information, it must be obtained and 
associated with the claims file.  38 C.F.R. § 3.159(c)(3) 
(2004).  

The Board also notes that during the pendency of this appeal, 
changes have been made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes (DC) 5235-5243, with DC 
5243 now embodying the previously revised provisions of the 
former DC 5293 (for intervertebral disc syndrome).  The 
veteran, however, has not been notified of the newly enacted 
provisions of Diagnostic Codes 5235-5243 to date and has not 
been afforded a VA spine examination that addressed the 
symptomatology contemplated by the new provisions.  As a 
result, further development, in the form of a new VA 
examination and re-adjudication, is warranted.

The Board finds that further assistance to the veteran in the 
development of his claim is necessary to satisfy the "duty 
to assist" mandates under VCAA.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Obtain the veteran's medical treatment 
records for a low back disorder at the 
Detroit VA Hospital from October 2003 to 
the present. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination of the low back 
and right leg and a VA neurological 
examination of the low back for the purpose 
of ascertaining the current nature and 
extent of severity of his low back 
disability.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
claims folder, to include a copy of this 
Remand and all additional records obtained, 
must be made available to the medical 
examiners in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  The examiners 
should state that the claims file was 
reviewed.

The examiners should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active and 
passive range of motion, and comment on the 
functional limitations, if any, caused by 
the veteran's low back disability.  The 
examiners must also express an opinion as 
to the impact of the service-connected low 
back disability on the ability of the 
veteran to perform substantially gainful 
work. 

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.

(a)  The orthopedic examiner should 
provide ranges of motion of the lumbar 
spine in degrees of arc in all planes 
with a description of the normal range of 
motion of the lumbar spine.  The examiner 
should address the evidence of pain, 
weakened movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40, 4.45, 4.59, as set 
forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The orthopedic examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
right leg shortening has been caused or 
aggravated by the veteran's service-
connected spondylolisthesis with 
spondylolysis at L5-S1, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

b. The neurological examiner should 
determine the etiology and severity of 
the degenerative disc disease (DDD) of 
the lumbar spine.  The examination should 
include any special diagnostic tests, 
including nerve conduction studies for 
symptoms related to his DDD that are 
deemed necessary for an accurate 
assessment.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that DDD, if shown, is etiologically or 
causally related to the service-connected 
spondylolisthesis with spondylolysis at 
L5-S1 or to any incident of service 
origin, or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).  If the examiner finds that 
DDD of the low back is less than likely 
related to the service-connected 
spondylolisthesis with spondylolysis at 
L5-S1, he/she should specify the low back 
pathology attributable to each low back 
disorder, unless said low back pathology 
cannot be so distinguished.

3.  Thereafter, readjudicate this claim in 
light of the evidence added to the record 
since the supplemental statement of the 
case (SSOC) issued in July 2003 with 
consideration of both the old and revised 
criteria for rating diseases and injuries 
of the spine.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC) with inclusion of the revised 
criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, effective from September 
26, 2003.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


